Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney J. Mayo on 5/11/2022.

The application has been amended as follows: 
In claim 1 line 1 after “A” insert --- stable ---.


In claim 4 line 2 delete “and” and insert --- , ---. 

In claim 6 line 3 after “composition” insert --- based on the total weight of the dry composition ---.

In claim 8 line 2 after “composition” insert --- based on the total weight of the dry composition ---.

In claim 12 line 2 delete “configured” and insert --- formulated ---.

In claim 17 line 3 after “composition” insert --- based on the total weight of the dry composition ---.

In claim 41 line 2 delete “configured” and insert --- formulated ---.

In claim 42 line 2 delete “configured” and insert --- formulated ---.

In claim 43 line 2 delete “configured” and insert --- formulated ---.

In claim 44 line 1 after “A” insert --- stable ---.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a stable composition comprising three layers: carrier layer carrying a herbicide layer and the herbicide coated with phosphoglyceride or phosphotide compound wherein the phosphoglyceride or phosphotide compound has an ability to self assemble into structures including liposomes, bilayer sheets, micelles, vesicles, nanotubes, nanofibers, and lamellae. Tulley et al. of record suggest a seed coated with a mixture of lecithin and herbicide, but does not teach or suggest that the lecithin, herbicide and carrier are not substantially mixed. Hazen and Burnham individually teaching is similar to that of Tulley, no teaching in either Hazen or Burnham where the lecithin, herbicide and carrier are not substantially mixed resulting in three layers. The Specification Examples 3,5 attest to the good stability of the instant dry composition where no dust or drifting of dry composition occurs allowing the instant dry composition to adhere to the target mitigating its travel to non-targets. The stable composition yielding no dust protects the health of the end user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616